DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In view of the Applicants amendments, arguments and a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 1 including a system for linear motion, including: a housing having a bore with an axis and a blind recess located in the bore; a shaft located in the bore for axial motion relative thereto; a seal assembly including a plastic polymer material located in the blind recess of the bore adapted to provide a dynamic seal between the housing and the shaft, the seal assembly including a seal body including a first material, and a seal ring including a second material, where the seal body includes a plurality of seal ring grooves extending radially along a first major surface of the seal body, and where the seal ring is generally rectangular in a cross- section substantially orthogonal to a central axis of the seal ring, where the seal ring includes at least two repeating seal ring grooves extending radially along the major surface of the seal ring and having opposing asymmetric sidewalls that extend into a thickness of the seal ring, where each of the first material and the second material includes a plastic polymer material having a Young's modulus of at least 150 MPa, where the seal body includes a contact surface having a substantially flat surface adapted to contact the seal ring, where the seal ring has a radial height RH2 that is substantially the same as a radial height RH1 of the seal body.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675